TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00293-CV


                                        A. A. O., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee


                 FROM THE 146TH DISTRICT COURT OF BELL COUNTY
             NO. 319319, THE HONORABLE DALLAS SIMS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The clerk’s record in this appeal was due for filing in this Court on May 31, 2022.

On June 9, 2022, we notified appellant that no clerk’s record had been filed due to her failure to

pay or make arrangements to pay the trial clerk’s fee for preparing the clerk’s record. The notice

requested that appellant make arrangements for the clerk’s record and submit a status report

regarding this appeal by June 20, 2022. Further, the notice advised appellant that her failure to

comply with this request could result in the dismissal of the appeal for want of prosecution. To

date, appellant has not filed a status report or otherwise responded to this Court’s notice, and the

clerk’s record has not been filed.

               If a trial-court clerk fails to file the clerk’s record due to an appellant’s failure to

pay or make arrangements to pay for the clerk’s fee for preparing the record, the appellate court

may dismiss the appeal for want of prosecution unless the appellant was entitled to proceed

without payment of costs.      See Tex. R. App. P. 37.3(b).         In this case, appellant has not
established that she is entitled to proceed without payment of costs. See Tex. R. Civ. P. 145.

Because appellant has failed to pay or make arrangements to pay the clerk’s fee for preparing the

clerk’s record, this appeal is dismissed for want of prosecution.



                                              __________________________________________
                                              Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Kelly

Dismissed for Want of Prosecution

Filed: July 8, 2022




                                                 2